Citation Nr: 1437404	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to October 10, 2012 and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from December 1967 to December 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board previously remanded this matter for additional development in September 2012.  The development included obtaining information from the Veteran regarding pertinent treatment records and affording the Veteran a VA examination.  The Board is satisfied that there has been substantial compliance with the remand directives set out in September 2012.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Prior to October 10, 2012, degenerative disc disease of the lumbar spine manifested with flexion greater than 30 degrees but not greater than 60 degrees.  The Veteran did not have favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.

2.  From October 10, 2012, degenerative disc disease of the lumbar spine manifested with flexion no worse than 50 degrees.  The Veteran did not have favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.
  

CONCLUSIONS OF LAW

1.  For the entire initial rating period prior to October 10, 2012, the criteria for a disability rating of 20 percent, but no higher, for degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  From October 10, 2012, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, an April 2009 letter informed the Veteran of the evidence required to substantiate the claim for service connection for a lower back injury and informed him of his and VA's respective duties for obtaining evidence.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial rating for lower back injury.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued an SOC in April 2010 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran was afforded VA examinations of his lumbar spine in August 2009 and October 2012.   When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis of Claim

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Veteran has appealed the initial rating assigned following a grant of service connection.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating for Lumbar Spine Disability

An August 2009 rating decision granted service connection for degenerative disc disease of the lumbar spine.  A 10 percent rating was assigned from April 2009.  A January 2013 rating decision assigned a 20 percent rating from October 10, 2012.  
The Veteran asserts that a higher initial rating is warranted based upon the severity of his lumbar spine symptoms.  

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it
does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Prior to October 10, 2012

The Veteran had a VA examination in August 2009.  The Veteran reported back problems starting in 1976, when he was on active duty.  The Veteran reported predominantly mild low back pain.  Treatment included activity as tolerated and ibuprofen.  The Veteran reported that he had not had incapacitating episodes requiring bed rest in the past 12 months.  He reported flareups averaging approximately 2 episodes a month for 3 to 4 hours, during which he had to get down on the floor.  He was incapacitated during flare-ups.  He denied bowel or bladder incontinence.  The Veteran reported that he could walk approximately 30 minutes and stand for 5 minutes.  He reported that he did not use a back brace, cane or walker.  The Veteran reported that he was able to fulfill his activities of daily living of bathing, dressing, eating and driving.  He reported limitations with bending, walking, twisting and standing.

With regard to work, the Veteran reported that he did part-time driving and part-time golf instruction.  He reported that he was required to get assistance with other drivers two to three times in six months.  

Upon physical examination of the spine, palpation of the spine elicited tenderness in the paravertebral muscles.  Range of motion testing showed forward flexion to 65 degrees, with pain from 60 to 65 degrees.  The Veteran had extension to 20 degrees, with pain from 10 to 20 degrees.  He had right lateral flexion to 15 degrees, with pain from 10 to 15 degrees.  The Veteran had left lateral flexion to 20 degrees with pain from 15 to 20 degrees.  He had left and right lateral rotation to 40 degrees, with pain from 35 to 40 degrees.  The VA examiner indicated that repetition of flexion and extension showed no change in range of motion with the same pain pattern. 

Upon neurological examination, the Veteran could perform straight leg raises to 90 degrees bilaterally.  He had normal sensation to light touch over the left and right feet.  Reflexes of the bilateral knees were 2+,  and ankles were 1 to 2+.  Motor testing bilateral hip flexors and extenders, knee flexors and extenders, ankle/ foot dorsiflexors, plantar flexors, big toe extenders and foot everters were all 4 to 5 strength and normal.  The VA examiner diagnosed degenerative disk disease and lumbar instability L5-S1 with disk herniation and stenosis right L5-S1 with resultant surgery.  

A report from a private chiropractor, Dr. E.W., dated in December 2009, reflects that the Veteran was a patient in her clinic for more than a decade.  The chiropractor indicated that there were many activities that were no longer appropriate for the Veteran, including many household and home maintenance jobs.  Dr. E.W. indicated that he suffers incapacitating exacerbations of pain three to four times a year.  

The evidence discussed above establishes that the Veteran has forward flexion of 65 degrees, with pain from 60 to 65 degrees.  When painful motion is considered, the range of motion shown on examination approximates forward flexion to 60 degrees.  Accordingly, the Board finds that a 20 percent rating is warranted under the General Rating Formula for the initial rating period prior to October 10, 2012.  

The Board finds that a rating in excess of 40 percent rating is not assignable during the initial rating period prior to October 10, 2012.  There are no findings during this period of forward flexion 30 degrees or less or unfavorable ankylosis of the thoracolumbar spine.  The evidence does not support the assignment of a 40 percent rating based upon incapacitating episodes, as the record does not demonstrate incapacitating episodes as defined by applicable regulation with a duration of at least 4 weeks in 12 months. 

The Board has considered whether a separate rating is warranted for neurological abnormalities associated with the Veteran's lumbar spine disability.  The August 2009 examination reflects that the Veteran denied bowel or bladder problems.  The examination indicated that the Veteran had normal sensation, reflexes and motor testing.  Accordingly, the Board finds that a separate rating for neurological impairment is not warranted for the period prior to October 10, 2012. 

For the reasons set forth above, the Board finds that a 20 percent rating, but no higher, is warranted for degenerative disc disease of the lumbar spine during the initial rating period prior to October 10, 2012.  

From October 10, 2012

Upon VA examination in October 2012, the Veteran reported back pain since a back injury in service.  He reported that his pain progressed and that he had had two surgeries.  The Veteran reported that, since his surgeries, he had continued to have back pain with resolution of radicular symptoms after the second surgery.  He reported flare-ups with increased pain and decreased range of motion.  The Veteran denied incapacitating episodes 

Range of motion testing showed forward flexion to 60 degrees, with pain at 50 degrees.  The Veteran had extension to 10 degrees with pain noted at 0 degrees.  He had right and left lateral flexion to 20 degrees, with painful motion at 10 degrees.  He had right and left lateral rotation to 20 degrees, with pain at 10 degrees.  The Veteran did not have additional limitation of motion in range of motion of the spine after repetitive use testing.  The examiner indicated that the functional loss of the thoracolumbar spine included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  

The Board finds that a rating in excess of 20 percent is not warranted for the rating period from October 10, 2012.  The evidence during this period reflects that lumbar spine degenerative disc disease has been manifested by degenerative disc disease of the lumbar spine was manifested by forward flexion of 50 degrees or greater.   There have been no findings of unfavorable ankylosis.  Accordingly, the criteria for a 40 percent rating under the General Rating Formula are not met.

A higher rating is not warranted based upon the criteria pertaining to incapacitating episodes, as there are no complaints or findings of incapacitating episodes of intervertebral disc syndrome.  

On examination in October 2012, the Veteran denied incapacitating episodes.  Accordingly, a rating in excess of 20 percent is not warranted.

The October 2013 reflects findings of mild right and left radiculopathy.  The RO granted service connection for radiculopathy of the left and right side in a January 2013 rating decision, effective from October 2012.  The evidence does not show neurological manifestations, other than radiculopathy, for which separate ratings have been assigned. 

For the reasons set forth above, the Board finds that the criteria for a rating in excess of 20 percent have not been met the period from October 10, 2012.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion of the thoracolumbar spine.  The rating criteria also takes into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
§ 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) . 


ORDER

Prior to October 10, 2012, a 20 percent disability rating is granted for degenerative disc disease of the lumbar spine, subject to regulations governing the payment of monetary benefits.  

From October 10, 2012, a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.





______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


